Citation Nr: 1339977	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  13-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease for the period from June 30, 2003 to September 20, 2005.

2.  Entitlement to an initial disability rating in excess of 10 percent for nerve impairment of the left upper extremity from September 20, 2005 to October 22, 2010, and a rating in excess of 50 percent since October 23, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for nerve impairment of the right upper extremity associated with left upper extremity nerve impairment from December 5, 2005 to October 22, 2010, and a rating in excess of 20 percent since October 23, 2010. 

4.  Entitlement to an initial disability rating in excess of 10 percent for nerve impairment of the right lower extremity associated with left upper extremity nerve impairment from September 20, 2005 to October 22, 2010, and a rating in excess of 20 percent since October 23, 2010.

5.  Entitlement to an initial disability rating in excess of 10 percent for nerve impairment of the left lower extremity associated with left upper extremity nerve impairment from September 20, 2005 to October 22, 2010, and a rating in excess of 20 percent since October 23, 2010.

6.  Entitlement to an initial disability rating in excess of 10 percent for speech impairment associated with left upper extremity nerve impairment.  

7.  Entitlement to an initial disability rating in excess of 10 percent for cranial nerve impairment associated with left upper extremity nerve impairment.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 23, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim of entitlement to service connection for Parkinson's disease and assigned the Veteran's current disability ratings for all manifestations of the disease.  

In his notice of disagreement and VA Form 9, substantive appeal, the Veteran challenged the initial ratings assigned for these manifestations.  

The Board notes that the Veteran was awarded a TDIU effective from October 23, 2010.  However, as the Veteran has stated his belief that he is entitled to increase ratings due to his various manifestations associated with Parkinson's disease, it also stands to reason he may be entitled to a TDIU prior to October 23, 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  Therefore, the Board finds that the evidence raises a claim for a TDIU prior to October 23, 2010; accordingly, it has been included on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Board can adjudicate the merits of the issue on appeal.

The Veteran's claims file shows he underwent a VA examination in October 2010 concerning his Parkinson's disease.  The October 2010 VA examiner noted the Veteran was initially diagnosed with Parkinson's disease in 2001.  However, this examination primarily focused on the Veteran's residual manifestations of the disease at the time of the examination, not prior to the examination.  Therefore, the Board finds that VA must afford the Veteran a VA examination that must include a retrospective medical opinion addressing whether the nature and severity of the Veteran's Parkinson's disease, to specifically include the nature, extent and severity of all residual manifestations of the disease for which the Veteran is currently service connected, to include the date of onset of the discrete manifestations.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

As noted above, the Board has assumed jurisdiction over a claim for TDIU prior to October 23, 2010, based on the evidence of record.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In particular, the Veteran asserts that he is entitled to higher disability ratings for his Parkinson's disease and the associated residual manifestations.  Therefore, the Board finds that further development is necessary for a fair adjudication of the Veteran's claim for a TDIU prior to October 23, 2010.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a claim for a TDIU prior to October 23, 2010, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Further, the Board finds that the Veteran's claim for TDIU prior to October 23, 2010 is inextricably intertwined with the claims for higher ratings for his service-connected Parkinson's disease and the residual manifestations of the disease since any adjudication of these claims may affect the merits and outcome of the claim for TDIU prior to October 23, 2010.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also on remand, the RO should associate any and all VA treatment records relevant to the Veteran's Parkinson's disease, including any residual manifestations of the disease dated since 2001, his purported date of onset.  Any relevant private treatment records must also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his Parkinson's disease and all associated residual manifestations, including any occupational impairment, since its date of onset in 2001.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Request the Veteran identify all sources of private treatment or evaluation for his Parkinson's disease.  Then, undertake all necessary efforts to obtain any identified private medical records. 

The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file, to include obtaining notation that no additional records are available on the Virtual VA system if VA treatment records are identified.

4.  Obtain, physically or electronically, all outstanding VA treatment and/or hospitalization records related to the Veteran's Parkinson's disease since 2001.  Any negative response should be in writing and associated with the claims folder.

5.  After the aforementioned development has been completed and all outstanding records and/or any negative responses have been associated with the claims folder, the Veteran should be afforded a new VA examination to determine the nature, extent and severity of the Veteran's Parkinson's disease, including all residual manifestations of the disease, to include the dates of onset of each identified discrete manifestation of his disease.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, including the Veteran's account of his symptoms and the relevant medical evidence of record. 

The examiner should specifically document the Veteran's relevant symptomatolgy for his Parkinson's disease since June 30, 2003.  The examiner should report all pertinent symptoms and findings and estimate the level of functional impairment present. 

Further, the examiner should also discuss the nature and severity of each residual manifestation pertaining to his Parkinson's disease, including the service-connected upper and lower extremity nerve impairment, speech impairment, and cranial nerve impairment. 

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report. 

6.  Then, schedule the Veteran for a VA examination with a vocational rehabilitation specialist to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities, either alone or in the aggregate prior to October 23, 2010.  In making this determination, the specialist should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



